         Case 1:19-cr-00898-PGG Document 25 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

             -against-                                             ORDER

 JUAN ALBERTO BRITO,                                           19 Cr. 898 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant, previously

scheduled for June 25, 2020, will now take place on May 18, 2020 at 12:00 p.m. The parties are

directed to dial (888) 363-4749 and to use access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code.

Dated: New York, New York
       May 14, 2020
